Case: 3:19-cv-00234-NBB-RP Doc #: 132-19 Filed: 10/26/20 1 of 4 PageID #: 1050




                      Exhibit S
       Case: 3:19-cv-00234-NBB-RP Doc #: 132-19 Filed: 10/26/20 2 of 4 PageID #: 1051




         IN THE UNITED STATES DISTRICT COURT
       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                   OXFORD DIVISION


DR. AMY R. WOODS                                                                        PLAINTIFF
VS                              CIVIL ACTION NO. 3:19-CV-00234-NBB-RP
MHM HEALTH PROFESSIONALS, LLC, D/B/A
CENTURION PROFESSIONALS;
MANAGEMENT & TRAINING CORPORATION
JESSE WILLIAMS, INDIVIDUALLY;
AND JOHN DOES 1-9                                                                       DEFENDANTS



_________________________________________________________
                  ZOOM DEPOSITION OF APRIL MEGGS
_________________________________________________________



         Taken at the Instance of the Plaintiff
 With All Parties Appearing by Zoom Videoconferencing
                               On August 5, 2020
                                   At 12:32 p.m.




REPORTED BY:        SHARRON F. ALLEN, CSR, RPR
                    CSR NO. 1144
             Case: 3:19-cv-00234-NBB-RP Doc #: 132-19 Filed: 10/26/20 3 of 4 PageID #: 1052
                                                                                              33



1    serious needs of patients.

2       Q.       You do that, but in this case the only

3    thing that you did about this e-mail was to

4    terminate Dr. Woods, who's the person apparently

5    originating the complaint -- you terminated her

6    after the security company told you, "Well,

7    she's no longer allowed on the facility."

8                     MR. LONG-DANIELS:                      Objection to form.

9       A.       That's per our handbook and also in

10   everyone's offer letter.                        If your security

11   clearance is pulled, you no longer work for the

12   company.

13   BY MR. WAIDE:

14      Q.       Do you have any knowledge of any reason

15   that Dr. Woods' security clearance was pulled

16   other than that it was believed that she had

17   made a complaint about -- to the state

18   representative about there not being enough

19   staff to bring prisoners?                         Do you know of any

20   reason her security clearance was taken away

21   other than that?

22                    MR. LONG-DANIELS:                      Objection to form.

23      A.       The warden has the right to pull

24   anyone's security clearance that he chooses.

25   That is his ultimate right.                           He's the -- he's
             Case: 3:19-cv-00234-NBB-RP Doc #: 132-19 Filed: 10/26/20 4 of 4 PageID #: 1053
                                                                                              34



1    the person in charge of that facility.                                       When

2    that happens, per our handbook and per offer

3    letters, people are terminated after that fact.

4    BY MR. WAIDE:

5       Q.       Do you feel like -- given the fact that

6    y'all provide medical care, do you feel like

7    y'all have a right to communicate with the

8    warden of the prison or you don't have any right

9    to communicate with him?

10      A.       Excuse me.               Could you say that again.

11      Q.       Well, since the prison -- the people

12   operating the prison are the people that are

13   supposed to be bringing y'all patients, do you

14   not have a right to communicate with them to

15   make sure that they're bringing your patients so

16   you can do your job?

17                    MR. LONG-DANIELS:                      Objection to form.

18        Argumentative, Counsel.

19      A.       That right is reserved at the facility.

20   The HSA usually communicates with the in-house

21   warden security measures if anything does not go

22   accordingly.           So, yes, we have a right, and,

23   yes, we do communicate.

24   BY MR. WAIDE:

25      Q.       Well, if you're concerned about if the
